Title: From Thomas Jefferson to Isaac Anderson, 24 January 1806
From: Jefferson, Thomas
To: Anderson, Isaac


                        
                            Jan. 24. 06. 
                        
                        Th: Jefferson presents his compliments to mr Anderson & his thanks for the communication of the within
                            letter of mr Walker which he now returns. he recieves great satisfaction from every new evidence that the Society of
                            friends are becoming sensible that the prejudices concieved against the principles of his administration were without
                            foundation. he is particularly sensible of the kind dispositions of the writer of the within letter.
                    